Citation Nr: 1117597	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In statements on his October 2007 substantive appeal and in testimony at his June 2009 hearing, the Veteran asserted that he was unable to work due to his service-connected degenerative disc disease of the lumbar spine and indicated his intent to file a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Because the RO has not adjudicated the Veteran's TDIU claim in the first instance, the Board lacks jurisdiction over it and it is referred back to the RO for adjudication.

A January 2011 rating decision granted the Veteran service connection for radiculopathy of the left leg.  The Veteran has not submitted a notice of disagreement with respect to the 10 percent rating assigned.  Accordingly, only the issue listed on the cover page of this decision currently is before the Board.


FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the lumbar spine and his lumbar spine range of flexion is much greater than 30 degrees even when considering pain, weakness, and incoordination with use.

2.  The Veteran has mild right leg radiculopathy.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5235-5243 (2010).

2.  The criteria for a separate 10 percent rating for radiculopathy of the right leg have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative disc disease of the lumbar spine is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2005 VCAA notice was issued prior to the currently appealed rating decision issued in September 2005; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for degenerative disc disease of the lumbar spine, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The Board notes that the Veteran was provided notice regarding increased ratings by a March 2006 letter from the RO.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  VA has obtained the Veteran's VA treatment records, private medical records and Social Security Administration (SSA) records and associated these records with the claims file.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran's claim stems from the September 2005 rating decision which originally granted service connection for degenerative disc disease of the lumbar spine.  The RO assigned a 20 percent rating for the Veteran' s service-connected degenerative disc disease of the lumbar spine effective April 29, 2005.  The Veteran testified in June 2009 that he had trouble sleeping due to back pain.  He also reported leg cramps.  The Veteran asserted that he was entitled to an initial rating greater than 20 percent for his service-connected degenerative disc disease of the lumbar spine.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

The Veteran's service-connected back disability currently is rated 20 percent disabling under 38 C.F.R. § 4.71a.  The Diagnostic Codes (DC's) for the spine are 5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis of the spine (see also DC 5003), and 5243 Intervertebral disc syndrome.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine.  The Veteran is rated under DC 5242 for degenerative arthritis of the spine.  A higher rating of 30 percent requires flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  In this case, the Board notes that service connection is not in effect for a cervical spine disability.  Consequently, the Board finds that the Veteran is not entitled to a 30 percent rating under DC 5242.

Under DC 5242, a 40 percent is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  The medical evidence of record does not show that the Veteran has forward flexion of the thoracolumbar spine limited to 30 degrees or less.  The evidence also does not show that the Veteran has ankylosis of the thoracolumbar spine.  VA examination reports dated in August 2005 and November 2006 show that the Veteran does not have ankylosis of the spine.  Both reports indicate that the Veteran also had 80 degrees of forward flexion with pain beginning at 65 degrees.  On VA examination in August 2010, the Veteran had 70 degrees of flexion.  There was pain at the endpoint, but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  

The Board has reviewed the private medical records and VA treatment records.  These records do not indicate that either ankylosis of the lumbar spine or forward flexion limited to 30 degrees or less is present.

The Board has considered such factors as pain, weakness and incoordination with use, including the complaints of pain on forward flexion.  Even applying such considerations to this case, the medical evidence indicates that the Veteran has at least 65 degrees of painless forward flexion of the lumbar spine.  As the medical evidence does not show that the Veteran has ankylosis of the lumbar spine or lumbar forward flexion limited to 30 degrees or less, the Board finds that the Veteran is not entitled to an initial rating greater than 20 percent for his service-connected degenerative disc disease of the lumbar spine under the DC's for evaluating spinal disabilities.  See DeLuca, 8 Vet. App. at 202.

Under DC 5243, a rating greater than 20 percent for the Veteran's low back disability is not for assignment unless the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The medical evidence clearly shows that the Veteran does not have incapacitating episodes of intervertebral disc syndrome.  Consequently, the Veteran is not entitled to an initial rating greater than 20 percent under DC 5243.  

In this case, the Veteran has not met the criteria for an initial rating greater than 20 percent under any applicable DC for evaluating spine disabilities at any time since the grant of service connection.  The level of disability experienced by the Veteran due to his service-connected degenerative disc disease of the lumbar spine has been relatively stable throughout the pendency of this appeal.  Consequently, the Board finds that staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.

The Board also finds that the Veteran is entitled to a separate 10 percent rating for neurological impairment of the right lower extremity.  Private medical records dated in June 2005 show that the Veteran had right lower extremity radiculopathy.  The August 2005 VA examination report indicates that the Veteran reported intermittent pain radiating down the back side of the leg and that his leg gives out causing him to fall.  Objective examination, however, revealed that the Veteran had normal motor function.  He also had positive straight leg raising on the right and abnormal sensory function on the right.  The Board notes that the November 2006 and August 2010 VA examinations indicate that the Veteran did not have right lower extremity radiculopathy.

Under 38 C.F.R. § 4.124a, which addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Under 38 C.F.R. § 4.124a, DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and moderately severe incomplete paralysis warrants a 40 percent rating.  In this case, the objective medical evidence shows that the Veteran's symptoms are wholly sensory in nature.  Given the objective findings of August 2005 VA examination report and the apparent absence of findings in subsequent VA examination reports, the Board finds that the Veteran's right lower extremity impairment has been no more than mild in nature and a separate 10 percent rating, but no higher, is warranted for radiculopathy of the right lower extremity.  


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected back disability.  This is especially so because, as outlined above, the level of disability experienced by the Veteran since he filed his service connection claim for degenerative disc disease of the lumbar spine has been relatively stable.  And, as noted above, the Board has assigned a separate 10 percent rating for radiculopathy of the right lower extremity associated with the Veteran's service-connected degenerative disc disease of the lumbar spine.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he retired in 2004 before he filed his current claim.  The Board acknowledges in this regard that a TDIU claim has been referred to the RO for adjudication.  The Veteran also does not contend, and the evidence does not show, that he has been hospitalized for treatment of his service-connected degenerative disc disease of the lumbar spine.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a separate 10 percent rating, and no higher, for radiculopathy of the right leg is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


